Title: To George Washington from Alexander Spotswood, 28 October 1797
From: Spotswood, Alexander
To: Washington, George



Dear Sir
Newpost Octr 28 1797

I am just returned from Richmond, and am happy to inform you, That I have at last procured a man, who I beleive is capable of acting as a household Steward, and pleased with the Idea of entering into your Service.
his name is Rawlins; and Recommended to me by his brother; who Says, he is 22 years of age, writes a fine hand, and well acquainted with figures, haveing been brought up in a Store, and the last year lived with him; he also gives me every assurance, of his Sobriety, and good Moral character; and Says if Necessary; he can bring with him a Recommendation from Mr John Hoomes—as to the young man, I Can Say nothing of—but his Brother I have known for upwards of 15 yrs as a Tavern keeper, on the road from this to Richmond—he is a Sensible man & of genteel deportment; and from the attention that he is treated with by every person I beleive him to be a Respectable man; and his recommendation of his brother to be depended on—who he assures me will Suit & please you—I have Told him the Salary was £50 pr yr—but that I would not agree for his brother to proceed on to Mt Vernon Until I had first wrote & recd yr answer—which I wish you to forward as early as possible. My family desires to be rem[em]bered Affectionately to you Mrs Washington and the young ladies—and well as Dr Sr Yr very Affectionate Hble st

A. Spotswood

